OPINION — AG — (1) THE PURPOSE OF THE BOND ISSUE PROCEEDS ACT, 62 O.S. 1976 Supp., 571 [62-571] ET SEQ., AND IN PARTICULAR 62 O.S. 1976 Supp., 574 [62-574](B) OF THE ACT, IS TO PROVIDE THE PUBLIC WITH NOTICE OF THE PURPOSES AND SPECIFIC PROJECTS FOR WHICH BOND ISSUE PROCEEDS WILL BE EXPENDED. (2) HOWEVER, IF IN ADDITION TO SPECIFYING SUCH PURPOSES AND SPECIFIC PROJECTS, THE INTENDED ISSUER OF THE BONDS INCLUDES IN THE PART OF THE BOND ELECTION PROCLAMATION INTENDED TO COMPLY WITH 62 O.S. 1976 Supp., 574 [62-574](B), THE PROPOSED LOCATION(S) OF THE SPECIFIC PROJECT(S), CARE SHOULD BE EXERCISED TO INSURE THAT THE LOCATION(S) SO PROVIDED IS SUBSTANTIALLY ACCURATE AND NOT MISLEADING. (3) AS TO WHETHER AN INACCURATE OR MISLEADING STATEMENT OF THE PROPOSED LOCATION(S) OF THE SPECIFIC PROJECT(S) WOULD BE SUFFICIENT TO INVALIDATE THE BOND ELECTION DEPENDS UPON THE PARTICULAR FACTS AND CIRCUMSTANCES INVOLVED. (BOND ELECTIONS, MUNICIPALITIES, CITIES, CONSTRUCT A SEWAGE TREATMENT PLANT, GENERAL LOCATION, CHANGES THE PROPOSED LOCATION WITHIN THE GENERAL AREA) CITE: 62 O.S. 1976 Supp., 572 [62-572], 62 O.S. 1976 Supp., 571 [62-571] (BRENT S. HAYNIE)